Citation Nr: 1739957	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-31 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected ischemic heart disease for the period between September 1, 2006 and August 25, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In an August 2009 statement of the case (SOC), the RO addressed the issue of entitlement to an earlier effective date for the grant of service connection.  However, after reviewing the notice of disagreement and the Veteran's testimony at his January 2017 Board hearing, it appears his disagreement is actually with the "effective dates" assigned as a result of the ratings.  His appeal originated from the February 2011 rating decision that granted service connection; thus, he is actually appealing the original assignment of a disability evaluation following an award of service connection.  The claim involves the propriety of the initial disability rating assigned during the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Since the Veteran has been granted a 100 percent disability rating effective from May 18, 2006 to August 31, 2006, and then again from August 26, 2010 to the present, the claim has been recharacterized as shown above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his Board hearing that he has received all of his medical care for his heart disability through the VA.  He has also stated that he suffered a second heart attack that occurred either in August 2006 or October 2006 which should entitle him to a higher disability rating for his ischemic heart disease.  See November 2013 VA Form 9, January 2017 Board hearing testimony.  However, the VA treatment records in the Veteran's claims file are mostly dated prior to July 2006, with the exception of some sporadic records dated in 2010.  As there appear to be outstanding VA treatment records in VA's constructive possession, the claim must be remanded in order to obtain and associate the records to the Veteran's file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file copies of all outstanding VA treatment records, to include any records dated after July 2006.  If no additional outstanding records are available, this fact should be noted in the Veteran's claims file.

2.  After conducting any other development deemed necessary, readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




